IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


JOY M. FOX                        : No. 324 EAL 2019
                                  :
                                  :
           v.                     : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
                                  :
STACEY SMITH, DREW J.             :
BAUM,GINAMARIE ELLIS, THERESA     :
AGOSTINELLI, STEVE COCOZZA, ELLEN :
LUONGO, STEVEN LUONGO, MARYANN    :
D. FURLONG, RICHARD B. KERNS,     :
WILLIAM PASCALE, REPUBLICAN       :
COMMITTEE OF CHESTER HEIGHTS AND :
COMMITTEE FOR THE FUTURE OF       :
CHESTER HEIGHTS,                  :
                                  :
                                  :
PETITION OF: THERESA AGOSTINELLI  :
AND DREW BAUM                     :

JOY M. FOX                        : No. 325 EAL 2019
                                  :
                                  :
           v.                     : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
                                  :
STACEY SMITH, DREW J. BAUM,       :
GINAMARIE ELLIS, THERESA          :
AGOSTINELLI, STEVE COCOZZA, ELLEN :
LUONGO, STEVEN LUONGO, MARYANN    :
D. FURLONG, RICHARD B. KERNS,     :
WILLIAM PASCALE, REPUBLICAN       :
COMMITTEE OF CHESTER HEIGHTS AND :
COMMITTEE FOR THE FUTURE OF       :
CHESTER HEIGHTS,                  :
                                  :
                                  :
PETITION OF: STACEY SMITH         :

JOY M. FOX                             : No. 326 EAL 2019
                                       :
                                       :
             v.                   : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
                                  :
STACEY SMITH, DREW J. BAUM,       :
GINAMARIE ELLIS, THERESA          :
AGOSTINELLI, STEVE COCOZZA, ELLEN :
LUONGO, STEVEN LUONGO, MARYANN    :
D. FURLONG, RICHARD B. KERNS,     :
WILLIAM PASCALE, REPUBLICAN       :
COMMITTEE OF CHESTER HEIGHTS AND :
COMMITTEE FOR THE FUTURE OF       :
CHESTER HEIGHTS,                  :
                                  :
                                  :
PETITION OF: WILLIAM PASCALE AND  :
DREW BAUM                         :

JOY M. FOX                        : No. 327 EAL 2019
                                  :
                                  :
           v.                     : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
                                  :
STACEY SMITH, DREW J. BAUM,       :
GINAMARIE ELLIS, THERESA          :
AGOSTINELLI, STEVE COCOZZA, ELLEN :
LUONGO, STEVEN LUONGO, MARYANN    :
D. FURLONG, RICHARD B. KERNS,     :
WILLIAM PASCALE, REPUBLICAN       :
COMMITTEE OF CHESTER HEIGHTS AND :
COMMITTEE FOR THE FUTURE OF       :
CHESTER HEIGHTS,                  :
                                  :
                                  :
PETITION OF: ELLEN LUONGO, STEVEN :
LUONGO, REPUBLICAN COMMITTEE OF   :
CHESTER HEIGHTS, AND COMMITTEE    :
FOR THE FURTURE OF CHESTER        :
HEIGHTS (COLLECTIVELY, "MOVING    :
                                  :
                Defendants        :
                                  :
                                  :


                                 ORDER



      [324 EAL 2019, 325 EAL 2019, 326 EAL 2019 and 327 EAL 2019] - 2
PER CURIAM

      AND NOW, this 24th day of December, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner is:


      Whether the Superior Court panel, in a matter of first impression, improperly
      developed a rule for determining proper venue in an internet-based defamation
      action that deems venue proper anywhere the purported defamation is accessed
      through the internet despite the lack of any other connection to the venue, a rule
      which abandons all of the protections accorded by the limiting characteristics of
      the venue rules and opens the door to unchecked forum shopping, calling for this
      Court to provide “decision and statutory guidance” as requested by the Opinion of
      the concurring panel member of the Pennsylvania Superior Court?




        [324 EAL 2019, 325 EAL 2019, 326 EAL 2019 and 327 EAL 2019] - 3